Citation Nr: 0733494	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An October 2001 rating decision that confirmed a denial 
of service connection for PTSD is the most recent final 
decision.  

2.  The evidence received since the October 2001 rating 
decision raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  Evidence received since the October 2001 rating decision 
is new and material, and the veteran's service connection 
claim for PTSD is reopened.  38 U.S.C.A.       § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.    §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with respect to the veteran's new and material 
evidence claim for PTSD, the Board concludes that the VCAA 
does not preclude it from adjudicating this portion of the 
veteran's claim, because the Board is taking action favorable 
to the veteran by reopening his claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Legal Criteria

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision, 
and may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of a RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160, 20.201, 20.302.  

A review of the record reveals that service connection for 
PTSD was originally denied by a December 1994 rating 
decision.  The veteran did not appeal and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302.  In an October 2001 decision, the RO denied 
the veteran's request to reopen his service connection claim 
for PTSD, and the veteran was notified of that decision the 
following month.  The veteran did not file a timely appeal 
and that decision also became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  
Thus, the veteran's service connection claim for PTSD may be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2007); Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  

In a rating decision dated February 2004, the RO granted the 
veteran's request to reopen his claim, and denied entitlement 
to service connection for PTSD.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (2001); see also Wakeford v. Brown, 8 
Vet. App. 237 (1995).  In this case, to be new and material, 
the evidence must tend to show that the veteran has a current 
diagnosis of PTSD that is related to his service.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

On review, the Board finds that the veteran has submitted new 
and material evidence since the October 2001 rating decision 
sufficient to reopen his service connection claim for PTSD.  
In January 2003, the veteran provided a private medical 
opinion from Dr. K.D., indicating that the veteran had been 
under his care for six months and that he had a current 
diagnosis of PTSD "related to service in the United States 
Air Force."  Presuming its credibility, this new evidence 
relates to an unestablished fact necessary to substantiate 
the claim, specifically, that the veteran has a diagnosis of 
PTSD.  38 C.F.R. § 3.156.  It raises a reasonable possibility 
of establishing the claim, as it relates the diagnosis to his 
service.  Id.  Therefore, the evidence can be considered new 
and material for the purpose of reopening the service 
connection claim for PTSD.  Accordingly, the claim is 
reopened.




ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
PTSD is granted.


REMAND

The veteran has attributed his PTSD to a physical assault on 
Kadena Air Force Base in Okinawa, Japan.  The veteran 
contends that several fellow servicemembers attacked him in 
the restroom of a bowling alley on base.  According to the 
veteran, the attack caused him to begin abusing alcohol and 
to become derelict in his duties.  

In the veteran's 1994 claim he alleged sexual assault by 
fellow service members and other stressors.  The veteran did 
not pursue the issue and it was not raised again until a 
December 2005 statement by the veteran's representative, who 
cites sexual abuse at the hand of fellow servicemembers as 
one of the veteran's stressors.  As there has been no 
development of the veteran's claim for PTSD as a result of 
sexual assault, upon remand the veteran should be requested 
to provide additional details about this stressor, to include 
particular dates, times, locations, and a description of the 
incident, so that the evidence may be considered by the RO.   

The veteran's private physician, Dr. K.D., offered an opinion 
in January 2003 that the veteran had PTSD that was related to 
his active service.  The letter gave no basis for the 
physician's opinion, nor did it indicate whether Dr. K.D. had 
the opportunity to review the claims file before coming to 
his conclusion.  No treatment records were requested, 
although Dr. K.D. described treating the veteran for the 
previous six months.  Dr. K.D. should be asked to provide the 
veteran's treatment records as well as a basis for his 
opinion. 

The veteran's service personnel records indicated that he had 
substandard performance during his year of active duty.  His 
DD-214 showed that he was administratively separated after 
one year for unsatisfactory performance.  The veteran's 
personnel records do not include any mental health 
evaluations which may have taken place as a result of his 
early separation.  Accordingly, upon remand, any mental 
health evaluations conducted during service should be 
requested.

In 1990, the veteran was treated at Charter Hospital in 
Dallas, Texas, for alcohol and substance abuse, and at 
Southeast Arkansas Behavioral Healthcare Center for 
approximately one year in 1980 and again in 1993.  There is 
no indication that his records from Charter Hospital were 
requested.  Records were submitted from Southeast Arkansas 
Behavioral Healthcare Center, but date back only to 1998.  
The veteran's records from Charter Hospital should be 
requested, and Southeast Arkansas Behavioral Healthcare 
Center should be asked to provide any available records 
dating from the periods identified by the veteran.

In January 2006, the veteran's wife wrote to the Board on his 
behalf and provided evidence that the veteran has been 
receiving disability benefits from the Social Security 
Administration (SSA) since 2001.  The bases for SSA's 
granting disability benefits are unclear.  Upon remand, SSA 
should be contacted and the veteran's disability records 
associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a statement regarding all of his 
claimed stressors.  He should be asked to 
submit any objective evidence that would 
document his claims for physical and 
sexual assault.  After such evidence is 
received from the veteran, the RO should 
prepare a summary of any stressor that 
can be corroborated by the evidence of 
record, to include that of the service 
department.

After obtaining a response from the 
veteran, the RO should prepare a request 
to the service department.  The request 
should ask for information as to:  1). 
crime or incident reports documenting an 
attack upon a servicemember on Kadena Air 
Force Base from May 1976 until May 1977; 
2). any reports drafted or filed by the 
veteran's superior officers referencing 
either an attack upon the veteran or 
allegations of sexual assault; 3). 
reports of any disciplinary actions taken 
against the veteran that are not already 
part of his personnel file; and 4). any 
mental health evaluations of the veteran.  
The RO should also summarize the 
veteran's military service, his DD214, 
and his alleged stressors with the 
request to the service department.    

2.  The veteran should submit all records 
of medical treatment pertinent to PTSD in 
his possession.  The RO, after obtaining 
any necessary authorization from the 
veteran, should request his treatment 
records from Dr. K.D., the Charter 
Hospital, and the Southeast Arkansas 
Behavioral Healthcare (the latter for 
treatment prior to 1998).   Dr. K.D. 
should be asked to provide a basis for 
the conclusion that the veteran's PTSD is 
related to service. 

3.  Obtain the records pertinent to the 
veteran's claim for Social Security 
benefits from the Social Security 
Administration.  This should include the 
decision granting the benefits, as well 
as all of the medical records relied upon 
concerning that claim.

4.  After completing all of the 
development actions requested above, 
schedule the veteran for a VA psychiatric 
examination.  With regard to the 
veteran's claimed physical assault, the 
examiner should indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

5.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for PTSD, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


